FILED: BRONX COUNTY CLERK 08/11/2021 11:00 AM                                                                    INDEX NO. 810888/2021E
NYSCEF DOC. NO. 1 Case 1:21-cv-07347-ER Document 1-1 Filed 09/01/21 Page 1 of 7 NYSCEF: 08/11/2021
                                                                     RECEIVED




             SUPREME COURT OF THE STATE OF NEW YORK
             COUNTY OF BRONX                                                                SUMMONS
             ----------------------------------------------------------------------X        Index No.:
             JOAN ROSARIO,                                                                  Date Purchased
                                                                                            Plaintiff designates
                                                  Plaintiff(s),                             BRONX
                                                                                            County as the place of trial.
                             -against-                                                      The basis of venue is:
                                                                                            Situs of Occurrence
             BURNSED TRUCKING INC.,
                                                                                            County of BRONX
                                                 Defendant(s).
             ----------------------------------------------------------------------X
          To the above named defendant(s):

                   YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve a copy of your
          answer, or, if the complaint is not served with this summons, to serve a notice of appearance on the Plaintiff's Attorneys
          within 20 days after the service of this summons exclusive of the day of service (or within 30 days after the service is
          complete if this summons is not personally delivered to you within the State of New York); and in case of your failure
          to appear or answer, judgment will be taken against you by default for the relief demanded herein.

          Dated: New York, New York
                 July 28, 2021

                                                                           PETER MAY, ESQ.
                                                                           SUBIN ASSOCIATES LLP
                                                                           Attorneys for Plaintiff
                                                                           Address and Telephone Number
                                                                           150 Broadway – 23rd Floor
                                                                           New York, New York 10038
                                                                           (212) 285-3800
                                                                           File No.: 32395


          Defendants Address:
          Burnsed Trucking Inc
          170 Boyd Rd
          Fort Pierce, FL 34945




                                                                  1 of 7
FILED: BRONX COUNTY CLERK 08/11/2021 11:00 AM                                                 INDEX NO. 810888/2021E
NYSCEF DOC. NO. 1 Case 1:21-cv-07347-ER Document 1-1 Filed 09/01/21 Page 2 of 7 NYSCEF: 08/11/2021
                                                                     RECEIVED




          FILE #: 32395

            SUPREME COURT OF THE STATE OF NEW YORK
            COUNTY OF BRONX
            ---------------------------------------------------------------X
            JOAN ROSARIO,
                                                                               VERIFIED COMPLAINT
                                              Plaintiff(s),

                          -against-

            BURNSED TRUCKING INC.,

                                                Defendant(s).
            ----------------------------------------------------------------X
                  Plaintiff(s), complaining of the defendant(s) by her attorney, SUBIN ASSOCIATES

          LLP, upon information and belief, respectfully allege(s):


             1. That at all the times herein mentioned, the defendant, BURNSED TRUCKING INC., was

                 and still is a corporation doing business in the State of New York.

             2. That on or about 8/25/2020, at the premises located at and known as New Fulton Fish

                 Market Hunts Point, 800 Food Center Drive, Bronx, New York, while plaintiff JOAN

                 ROSARIO was lawfully operating a Hi- Lo vehicle unloading a truck within the scope of

                 her employment she was caused to crash into a delivery truck and be precipitated and fall

                 by reason of the negligence and lack of care in the defendant’s ownership, operation,

                 management, maintenance and control of a delivery truck, in permitting and allowing

                 said delivery truck to be operated in a hazardous manner so as to endanger the safety of

                 the plaintiff; in permitting and allowing said delivery truck to suddenly jerk and/or move

                 without warning; in allowing and permitting said delivery truck to be operated in a

                 perilous manner under the circumstances; in permitting and causing plaintiff to be and

                 remain in a position of peril; in not allowing the plaintiff herein mentioned to unload said




                                                              2 of 7
FILED: BRONX COUNTY CLERK 08/11/2021 11:00 AM                                                 INDEX NO. 810888/2021E
NYSCEF DOC. NO. 1 Case 1:21-cv-07347-ER Document 1-1 Filed 09/01/21 Page 3 of 7 NYSCEF: 08/11/2021
                                                                     RECEIVED




                delivery truck in a safe manner; in failing to properly use the delivery doc; in failing to

                give any notice or warning of movement of the delivery truck; in negligently moving the

                delivery truck without allowing the plaintiff to properly unload said truck delivery truck;

                in failing to comply with safe and proper standards of care; and in otherwise being

                careless and reckless in the operation and maintenance of said delivery truck; in

                permitting and allowing the total disregard of the laws, rules, and regulations as to the

                proper and safe operation of said delivery truck and the safety of the plaintiff.

             3. That at all the times herein mentioned, the defendant, BURNSED TRUCKING INC., its

                agents, servants and/or employees maintained the aforementioned premises including a

                loading and unloading trucking dock.

             4. That at all the times herein mentioned, the defendant, BURNSED TRUCKING INC., its

                agents, servants and/or employees managed deliveries at the aforementioned premises.

             5. That at all the times herein mentioned, the defendant, BURNSED TRUCKING INC., its

                agents, servants and/or employees controlled delivered goods to the aforementioned

                premises.

             6. That at all the times herein mentioned, the defendant BURNSED TRUCKING INC., was

                in the trucking business of delivering goods.

             7. That at all the times herein mentioned, the defendant BURNSED TRUCKING INC., used

                a truck to deliver said goods to the aforementioned premises located at and known as

                New Fulton Fish Market Hunts Point, 800 Food Center Drive, Bronx, New York.


             8. That at all the times herein mentioned, the delivery truck was owned by the defendant

                BURNSED TRUCKING INC.

             9. That at all the times herein mentioned, the delivery truck was operated by the defendant




                                                       3 of 7
FILED: BRONX COUNTY CLERK 08/11/2021 11:00 AM                                                  INDEX NO. 810888/2021E
NYSCEF DOC. NO. 1 Case 1:21-cv-07347-ER Document 1-1 Filed 09/01/21 Page 4 of 7 NYSCEF: 08/11/2021
                                                                     RECEIVED




                 BURNSED TRUCKING INC., or its agents.

             10. That at all the times herein mentioned, the delivery truck was operated by the defendant

                 or its agents with the permission and consent of the owner.

             11. That at all the times herein mentioned, the delivery truck was operated by the

                 defendant's agents within the scope of that permission and consent.

             12. That at all the times herein mentioned, the delivery truck was operated by the

                 defendant's agents within the scope of their employment.

             13. That at all the times herein mentioned, it was the duty of the defendant(s), its agents,

                 servants and/or employees to keep and maintain said premises in a reasonable state of

                 repair and in a good and safe condition, and not to suffer and permit said premises to

                 become unsafe and dangerous to pedestrians and/or customers.

             14. That by reason of the foregoing, plaintiff was caused to sustain serious, harmful and

                 permanent injuries, has been and will be caused great bodily injuries and pain, shock,

                 mental anguish; has been and is informed and verily believes maybe permanently injured;

                 has and will be prevented from attending to usual duties; has incurred and will incur great

                 expense for medical care and attention; in all to plaintiff's damage, both compensatory

                 and exemplary in an amount which exceeds the jurisdictional limits of all lower courts

                 and which warrants the jurisdiction of this Court.

             15. Due to the abovesaid, plaintiff is entitled to damages in the sum which exceeds the sum

                 or value established by 28 USC §1332(a) exclusive of interest and costs.

             WHEREFORE, the plaintiff demands judgment against the defendant in amounts which

          exceed the monetary jurisdictional limits of any and all lower Courts which would otherwise

          have jurisdiction herein, in amounts to be determined upon the trial of this action, together with




                                                        4 of 7
FILED: BRONX COUNTY CLERK 08/11/2021 11:00 AM                                                  INDEX NO. 810888/2021E
NYSCEF DOC. NO. 1 Case 1:21-cv-07347-ER Document 1-1 Filed 09/01/21 Page 5 of 7 NYSCEF: 08/11/2021
                                                                     RECEIVED




          the costs and disbursements of this action, and with interest from the date of this accident

          DATED:         New York, New York
                         July 28, 2021

                                                                 Yours, etc.


                                                                 __________________________
                                                                 PETER MAY, ESQ.
                                                                 SUBIN ASSOCIATES, LLP
                                                                 Attorneys for Plaintiffs
                                                                 150 Broadway
                                                                 New York, New York 10038




                                                        5 of 7
FILED: BRONX COUNTY CLERK 08/11/2021 11:00 AM                                                    INDEX NO. 810888/2021E
NYSCEF DOC. NO. 1 Case 1:21-cv-07347-ER Document 1-1 Filed 09/01/21 Page 6 of 7 NYSCEF: 08/11/2021
                                                                     RECEIVED




          STATE OF NEW YORK  )
                             ) ss:
          COUNTY OF NEW YORK )


          I, the undersigned, an attorney admitted to practice in the courts of New York State, state under

          penalty of perjury that I am one of the attorneys for the plaintiff(s) in the within action; I have

          read the foregoing SUMMONS AND COMPLAINT and know the contents thereof; the same is

          true to my own knowledge, except as to the matters therein stated to be alleged on information

          and belief, and as to those matters I believe to be true. The reason this verification is made by me

          and not by my client(s), is that my client(s) are not presently in the County where I maintain my

          offices. The grounds of my belief as to all matters not stated upon my own knowledge are the

          materials in my file and the investigations conducted by my office.

          Dated: New York, New York
                 July 28, 2021


                                                                         _______________________
                                                                         PETER MAY, ESQ.




                                                         6 of 7
FILED: BRONX COUNTY CLERK 08/11/2021 11:00 AM                                             INDEX NO. 810888/2021E
NYSCEF DOC. NO. 1 Case 1:21-cv-07347-ER Document 1-1 Filed 09/01/21 Page 7 of 7 NYSCEF: 08/11/2021
                                                                     RECEIVED




            Index No.:

            SUPREME COURT OF THE STATE OF NEW YORK
            COUNTY OF BRONX
            ----------------------------------------------------------------------X
            JOAN ROSARIO,

                                               Plaintiff(s),

                           -against-

            BURNSED TRUCKING INC.,

                                                Defendant(s).
            ----------------------------------------------------------------------X


          = = = = = = = = = = = = = = = = = = = = = = = = = = = == = = = = = = = = = = = = = = = = = = =

                                       SUMMONS AND VERIFIED COMPLAINT

          = = = = = = = = = = = = = = = = = = = = = = = = = = = == = = = = = = = = = = = = = = = = = = =

                                                SUBIN ASSOCIATES, LLP
                                                 Attorney(s) for Plaintiff(s)
                                               Address and Telephone Number
                                                  150 Broadway 23 Floor
                                                New York, New York 10007
                                                      (212) 285-3800
                                                      File No.: 32395




                                                               7 of 7
